Citation Nr: 0909353	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-36 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease (originally claimed as coronary artery disease with 
coronary artery bypass graft (CABG)).

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for renal cell 
carcinoma with left nephrectomy.

4.  Entitlement to service connection for renal nephropathy 
as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston Salem, North Carolina, which denied the benefits 
sought on appeal.

In January 2009, the Board remanded this case for further 
evidentiary development. Thereafter, the Board was advised 
that the Veteran had been deceased since December 2007. As 
the Veteran died prior to the issuance of the remand, that 
action is vacated. 38 C.F.R. § 20.904.


FINDINGS OF FACT

1. On January 15, 2009, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, North Carolina, that the Veteran died in December 
2007.

2. By a decision dated January 8, 2009, prior to notification 
of the Veteran's death, the Board remanded the issues then on 
appeal.




CONCLUSIONS OF LAW

1.  The January 8, 2009 Board decision which remanding the 
issues of entitlement to service connection for 
cardiovascular disease (originally claimed as coronary artery 
disease with coronary artery bypass graft (CABG)), service 
connection for diabetes mellitus, type II, service connection 
for renal cell carcinoma with left nephrectomy, service 
connection for renal nephropathy is vacated. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904(a) (2007).

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

The Veteran died in December 2007.  By a decision dated 
January 8, 2009, subsequent to the Veteran's death, but prior 
to the Board's receipt of notification of the Veteran's 
death, the Board issued a decision remanding the issues on 
appeal. As a matter of law, appellants' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Thus, 
the Veteran's appeal became moot by virtue of his death, and 
the Board lacked jurisdiction to consider the appeal on the 
merits when it entered the January 8, 2009 decision. See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).

Death Dismissal 

Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veteran's claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2008).


ORDER

The January 8, 2009 Board decision which remanding the issues 
of entitlement to service connection for cardiovascular 
disease (originally claimed as coronary artery disease with 
coronary artery bypass graft (CABG)), service connection for 
diabetes mellitus, type II, service connection for renal cell 
carcinoma with left nephrectomy, service connection for renal 
nephropathy is vacated.

The Veteran's appeal is dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


